SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:01 October2012 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Transaction in Own Shares Enclosure 2 Transaction in Own Shares Enclosure 3 Director/PDMR Shareholding Enclosure 4 Director/PDMR Shareholding Enclosure 5 Director/PDMR Shareholding Enclosure 6 Director/PDMR Shareholding Enclosure 7 Director/PDMR Shareholding Enclosure 8 Transaction in Own Shares Enclosure 9 Transaction in Own Shares Enclosure 10 Transaction in Own Shares Enclosure 11 Transaction in Own Shares Enclosure 12 Transaction in Own Shares Enclosure 13Transaction in Own Shares Enclosure 14 Total Voting Rights Enclosure 1 03 September 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that on 03 September 2012 it purchased from Merrill Lynch International 433,960 ordinary shares at an average price of 219.4569 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 277,799,290 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,873,427,739. The above figure 7,873,427,739 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 2 ﻿Tuesday 04 September 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 1,041,243 ordinary shares at a minimum price of 61pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 276,758,047 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,874,468,982. The above figure (7,874,468,982) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 3 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities / director SIR MICHAEL RAKE IAN LIVINGSTON GAVIN PATTERSON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities / director named in 3 and identify the connected person EQUINITI SHARE PLAN TRUSTEES LIMITED (as Trustee of the BT Group Employee Share Investment Plan). 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF HOLDINGS OF THE PERSONS REFERRED TO ABOVE. 6. Description of shares (including class ), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them EQUINITI SHARE PLAN TRUSTEES LIMITED (as Trustee of the BT Group Employee Share Investment Plan). 8 State the nature of the transaction REINVESTMENT OF DIVIDENDS IN FURTHER SHARES UNDER THE TERMS OF THE BT GROUP EMPLOYEE SHARE INVESTMENT PLAN. 9. Number of shares , debentures or financial instruments relating to shares acquired ALL SHARES ARE HELD IN THE NAME OF EQUINITI SHARE PLAN TRUSTEES LIMITED SIR MICHAEL RAKE - 155 SHARES IAN LIVINGSTON - 215 SHARES GAVIN PATTERSON - 235 SHARES 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 219.8 pence 14. Date and place of transaction 03 SEPTEMBER 2011 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) SIR MICHAEL RAKE PERSONAL HOLDING: 117, BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONs OVER 1,485 SHARES. IAN LIVINGSTON PERSONAL HOLDING: 2,491, BT GROUP DEFERRED BONUS PLAN: SHARES - 2,387,042 BT GROUP INCENTIVE SHARE PLAN: SHARES - 4,184,772 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 5,081 SHARES. GAVIN PATTERSON PERSONAL HOLDING: SHARES - 1,060,453 BT GROUP DEFERRED BONUS PLAN: SHARES - 778,175 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,974,247 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES 16. Date issuer informed of transaction 04 SEPTEMBER 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 05 SEPTEMBER 2012 END Enclosure 4 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the ssuer other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the ssuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities / director ROEL LOUWHOFF 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/ director named in 3 and identify the connected person ROEL LOUWHOFF 5 Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF A BENEFICAL HOLDING OF THE PERSON REFERRED TO ABOVE. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them HSDL NOMINEES LIMITED 8 State the nature of the transaction REINVESTMENT OF DIVIDENDS IN FURTHER SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired ROEL LOUWHOFF - 34,748 SHARES 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 220 pence 14. Date and place of transaction 04 September 2012 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) ROEL LOUWHOFF PERSONAL HOLDING: 1,383, BT GROUP DEFERRED BONUS PLAN: SHARES - 589,177 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,010,670 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 8,632 SHARES. 16. Date issuer informed of transaction 04 SEPTEMBER 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 05 SEPTEMBER 2012 END Enclosure 5 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities / director IAN LIVINGSTON TONY CHANMUGAM JEFF KELLY ROEL LOUWHOFF GAVIN PATTERSON CLIVE SELLEY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities / director named in 3 and identify the connected person ILFORD TRUSTEES (JERSEY) LIMITED 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them ILFORD TRUSTEES (JERSEY) LIMITED 8 State the nature of the transaction AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON BT GROUP DEFERRED BONUS PLAN 2010: 25,106 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 19,018 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 46,840 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 31,075 SHARES ROEL LOUWHOFF BT GROUP DEFERRED BONUS PLAN 2010: 6,912 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 4,316 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 11,815 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 7,426 SHARES GAVIN PATTERSON BT GROUP DEFERRED BONUS PLAN 2010: 7,603 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 6,508 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 20,818 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 15,319 SHARES CLIVE SELLEY BT GROUP DEFERRED BONUS PLAN 2010: 1,316 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 1,705 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 6,245 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 4,434 SHARES TONY CHANMUGAM BT GROUP DEFERRED BONUS PLAN 2010: 7,223 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 6,091 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 19,777 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 14,378 SHARES JEFF KELLY BT GROUP DEFERRED BONUS PLAN 2010: 1,805 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 5,975 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 20,401 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 13,706 SHARES NIGEL STAGG BT GROUP DEFERRED BONUS PLAN 2010: 1,950 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 1,889 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 5,620 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 3,628 SHARES 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £2.2250 pence 14. Date and place of transaction 5 SEPTEMBER 2012, UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: 2,491, BT GROUP DEFERRED BONUS PLAN 2010: 1,005,143 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 761,404 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 664,619 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 1,875,271 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 1,244,124 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 1,143,292 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 5,081 SHARES ROEL LOUWHOFF PERSONAL HOLDING: 1,383, BT GROUP DEFERRED BONUS PLAN 2010: 276,727 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 172,813 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 150,865 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 473,039 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 297,314 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 259,558 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 8,632 SHARES GAVIN PATTERSON PERSONAL HOLDING: 1,060, BT GROUP DEFERRED BONUS PLAN 2010: 304,416 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 260,559 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 227,311 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 833,453 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 613,319 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 563,612 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES CLIVE SELLEY PERSONAL HOLDING: 123, BT GROUP DEFERRED BONUS PLAN 2010: 52,715 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 68,270 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 85,103 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 250,033 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 177,538 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 163,150 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 74,028 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 24,575 SHARES TONY CHANMUGAM PERSONAL HOLDING: 531, BT GROUP DEFERRED BONUS PLAN 2010: 289,195 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 243,854 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 224,265 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 791,780 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 575,658 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 529,004 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTION OVER 37,384 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 12,110 SHARES JEFF KELLY PERSONAL HOLDING: 386, BT GROUP DEFERRED BONUS PLAN 2010: 72,282 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 239,234 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 187,972 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 816,783 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 548,758 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 504,284 SHARES NIGEL STAGG PERSONAL HOLDING: 182, BT GROUP DEFERRED BONUS PLAN 2010: 78,082 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 75,655 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 78,995 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 225,030 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 145,259 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 177,982 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 85,484 SHARES 16. Date issuer informed of transaction 6 SEPTEMBER 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH, Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 7 SEPTEMBER 2012 END Enclosure 6 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities /director IAN LIVINGSTON TONY CHANMUGAM CLARE CHAPMAN JEFF KELLY ROEL LOUWHOFF GAVIN PATTERSON CLIVE SELLEY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities / director named in 3 and identify the connected person BT GROUP PLC 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP PLC 8 State the nature of the transaction AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 9. Number of shares , debentures or financial instruments relating to shares acquired IAN LIVINGSTON BT GROUP DEFERRED BONUS PLAN 2012: 17,026 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 29,288 SHARES TONY CHANMUGAM BT GROUP DEFERRED BONUS PLAN 2012: 5,745 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 13,552 SHARES CLARE CHAPMAN BT GROUP DEFERRED BONUS PLAN 2012: 1,566 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 5,129 SHARES JEFF KELLY BT GROUP DEFERRED BONUS PLAN 2012: 4,815 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 12,918 SHARES ROEL LOUWHOFF BT GROUP DEFERRED BONUS PLAN 2012: 3,864 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 6,649 SHARES GAVIN PATTERSON BT GROUP DEFERRED BONUS PLAN 2012: 5,823 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 14,438 SHARES CLIVE SELLEY BT GROUP DEFERRED BONUS PLAN 2012: 2,180 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 4,179 SHARES NIGEL STAGG BT GROUP DEFERRED BONUS PLAN 2012: 2,023 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 4,559 SHARES 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £2.2250 pence 14. Date and place of transaction 5 SEPTEMBER 2012, UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: 2,491, BT GROUP DEFERRED BONUS PLAN 2010: 1,005,143 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 761,404 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 681,645 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 1,875,271 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 1,244,124 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 1,172,580 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 5,081 SHARES ROEL LOUWHOFF PERSONAL HOLDING:1,383, BT GROUP DEFERRED BONUS PLAN 2010: 276,727 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 172,813 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 154,729 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 473,039 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 297,314 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 266,207 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 8,632 SHARES GAVIN PATTERSON PERSONAL HOLDING: 1,060, BT GROUP DEFERRED BONUS PLAN 2010: 304,416 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 260,559 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 233,134 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 833,453 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 613,319 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 578,050 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES CLIVE SELLEY PERSONAL HOLDING: 123, BT GROUP DEFERRED BONUS PLAN 2010: 52,715 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 68,270 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 87,283 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 250,033 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 177,538 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 167,329 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 74,028 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 24,575 SHARES TONY CHANMUGAM PERSONAL HOLDING: 531, BT GROUP DEFERRED BONUS PLAN 2010: 289,195 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 243,854 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 230,010 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 791,780 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 575,658 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 542,556 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTION OVER 37,384 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 12,110 SHARES JEFF KELLY PERSONAL HOLDING: 386, BT GROUP DEFERRED BONUS PLAN 2010: 72,282 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 239,234 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 192,787 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 816,783 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 548,758 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 517,202 SHARES NIGEL STAGG PERSONAL HOLDING: 182, BT GROUP DEFERRED BONUS PLAN 2010: 78,082 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 75,655 SHARES BT GROUP DEFERRED BONUS PLAN 2012: 81,018 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 225,030 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 145,259 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 182,541 SHARES CLARE CHAPMAN PERSONAL HOLDING: 20, BT GROUP DEFERRED BONUS PLAN 2012: 62,711 SHARES BT GROUP INCENTIVE SHARE PLAN 2012: 205,539 SHARES 16. Date issuer informed of transaction 6 SEPTEMBER 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH, Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 7 SEPTEMBER 2012 END Enclosure 7 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/ director NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities / director named in 3 and identify the connected person NIGEL STAGG 5 Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF A BENEFICAL HOLDING OF THE PERSON REFERRED TO ABOVE. 6. Description of shares (including class ), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them NIGEL STAGG 8 State the nature of the transaction REINVESTMENT OF DIVIDENDS IN FURTHER SHARES 9. Number of shares , debentures or financial instruments relating to shares acquired NIGEL STAGG - 5,263 SHARES 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 223.15 pence 14. Date and place of transaction 03 September 2012 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) NIGEL STAGG PERSONAL HOLDING: 209, BT GROUP DEFERRED BONUS PLAN: SHARES - 274,755 BT GROUP INCENTIVE SHARE PLAN: SHARES - 552,830 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 85,484 SHARES 16. Date issuer informed of transaction 06 September 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH- Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 07 September 2012 END Enclosure 8 10 September 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that on 10 September 2012 it purchased from Merrill Lynch International 1,000,000 ordinary shares at an average price of 228.3150 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 277,758,047 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,873,468,982. The above figure 7,873,468,982 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 9 ﻿ Tuesday 11 September 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 1,908,159 ordinary shares at a minimum price of 61pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 275,849,888 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,875,377,141. The above figure (7,875,377,141) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 10 BT GROUP PLC 18 September 2012 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today: 1. Transferred in connection with its employee share plans 2,109,403 ordinary shares at a minimum price of 61 pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares; and 2. Purchased from Merrill Lynch International. 1,500,000 ordinary shares at an average price of 227.4025 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer and purchase, BT Group plc holds 275,240,485 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,875,986,544 The above figure 7,875,986,544 may be used by shareholders as the denominator for the calculations by which they determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 11 19 September 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that on 19 September 2012 it purchased from Merrill Lynch International 1,000,000 ordinary shares at an average price of 226.9921 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 276,240,485 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,874,986,544. The above figure 7,874,986,544 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 12 20 September 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that on 20 September 2012 it purchased from Merrill Lynch International 1,000,000 ordinary shares at an average price of 228.2774 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 277,240,485 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,873,986,544. The above figure 7,873,986,544 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 13 ﻿ Tuesday 25 September 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 1,501,714 ordinary shares at a minimum price of 61pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 275,738,771 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,875,488,258. The above figure (7,875,488,258) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 14﻿ Friday 28 September 2012 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 28 September 2012 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 275,738,771 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,875,488,258. The above figure (7,875,488,258) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group PLC (Registrant)  By: /s/ Andrew J Parker, Company Secretary Andrew J Parker, Company Secretary Date01 October2012
